DETAILED ACTION
	This is the final office action for application 16/077,901, which is a national stage entry of PCT/JP2016/083446, filed 11/10/2016, which claims priority to Japanese application JP2016-035136, filed 2/26/2016, after the request for continued examination filed 2/12/2021.
	Claims 1-6 are pending in the application, and are considered herein.
	In light of the claim amendments filed 11/4/2021, the prior art rejections of record and rejections under 35 U.S.C. 112(b) are withdrawn, and new grounds of rejection are presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references. They are not currently applied in a grounds of rejection, but they are provided to expedite prosecution.
Kuribayashi, et al. (U.S. Patent Application Publication 2016/0226085 A1)
Kuribayashi, et al. (U.S. Patent Application Publication 2016/0276680 A1)
Kuribayashi, et al. (U.S. Patent Application Publication 2016/0372758 A1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly, et al. (U.S. Patent Application Publication 2010/0167164 A1), in view of Brandner, et al. (U.S. Patent Application Publication 2014/0023957 A1), and Kuribayashi, et al. (WO2014/034608A1, with reference made to patent family document U.S. Patent Application Publication 2015/0318563 A1).
In reference to Claim 1, Reilly teaches a fuel cell electricity generation unit (Fig. 1, paragraphs [0018]-[0027]).
The fuel cell electricity generation unit of Reilly comprises a unit cell, corresponding to layers 14 and 34 (paragraph [0018]).
The unit cell of the device of Reilly comprises an electrolyte layer 24 containing a solid oxide, and a cathode 26 and an anode that face each other with the electrolyte layer 24 intervening therebetween (Fig. 1, paragraph [0018]).
The unit cell of the device of Reilly comprises an electrically conductive current collecting member 34 disposed on the cathode side of the unit cell (Fig. 1, paragraph [0025]).
Reilly does not teach that device of his invention comprises an electrically conductive coating consisting of a spinel oxide, which covers the surface of the current collecting member.
However, Reilly teaches that the current collecting member of his invention comprises chromium (paragraph [0025]).

The cathode structure of Brandner comprises a chromium-containing cathode side current collector 2 (Fig. 4, paragraph [0092], as in Reilly), a spinel oxide coating layer 4/38 (Figs. 4-5, paragraph [0093]), a bonding layer 5 (Fig. 4, paragraph [0092]), and a LSM cathode layer 3 (Fig. 4, paragraph [0094], as in Reilly (Reilly, paragraph [0018])).
Brandner further teaches that the coating layers of his invention, disposed between the cathode current collector and the cathode active layer, provides a good protective function from corrosion and from chromium vaporization, a high electrical conductivity, and good thermal expansion properties, relative to the interconnect and cathode materials (Abstract).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the interconnector structure 34 of Reilly to comprise the spinel oxide coating of Brandner directly coating the chromium-containing cathode current collector of Reilly, and the bonding layer 5 of Brandner between the spinel oxide coating material and the cathode of Reilly, based on the benefits that Brandner teaches that this layered structure provides.
Forming the interconnector structure 34 of Reilly to comprise the spinel oxide coating of Brandner directly coating the chromium-containing cathode current collector of Reilly, and the bonding layer 5 of Brandner between the spinel oxide coating material and the cathode of Reilly teaches the limitations of Claim 1, wherein the device comprises an electrically conductive coating consisting of a spinel oxide which covers the surface of the current collecting member. This coating layer is further taught to consist of spinel oxide in Brandner, paragraphs [0032], [0041], and [0092].
Forming the interconnector structure 34 of Reilly to comprise the spinel oxide coating of Brandner directly coating the chromium-containing cathode current collector of Reilly, and the bonding layer 5 of Brandner between the spinel oxide coating material and the cathode of Reilly teaches the limitations of Claim 1, wherein the device comprises an electrically conductive bonding layer that bonds the cathode to the current collecting member covered with the coating.

Brandner additionally teaches that the porosity of the bilayered (coating/bonding layer) structure of his invention may be suitably structured to comprise a porosity gradient, so that the bilayer has a low porosity region closest to the interconnect/current collector, and a higher porosity closer to the cathode (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the coating/bonding layers of modified Reilly would have this porosity gradient.
Specifically, Brandner teaches that the perovskite bonding layer (corresponding to Brandner, layer 5, Fig. 4) should have a higher porosity than the coating layer, and less than or equal to 50 vol% (paragraph [0060]).
Further, Reilly teaches that the cathode layer 32b of his invention has a porosity of 30-45 vol% (paragraph [0018]).
Therefore, modified Reilly teaches that a porosity of the coating (i.e. ≤10 vol%) < a porosity of the bonding layer (i.e. 10-50 vol%) < a porosity of the cathode (30-45 vol%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed relative porosities of the cathode and bonding layers overlap with the taught relative porosities of the cathode (i.e. 30-45 vol%) and bonding layers (i.e. 10-50 vol%). 
Reilly teaches that the current collecting member 34 is formed of a Cr-containing material (paragraph [0025]).
Modified Reilly does not teach that the current collecting member 34 comprises a plurality of cathode-side current collectors disposed at predetermined intervals.
To solve the same problem of providing cathode-side current collector structures for solid oxide fuel cells, Kuribayashi teaches a cathode-side current collector structure 41/42 comprising a plurality of cathode-side current collectors 42 disposed at predetermined intervals (Figs. 2-3, paragraphs [0181]-[0182]).

Kuribayashi further teaches that the cathode material 55 of his invention is LSM (paragraph [0177]), that the cathode current collector layer 41 is stainless steel (i.e. a Cr-containing material, paragraph [0177]), and the electrolyte layer is yttria-stabilized zirconia, scandia-stabilized zirconia, 
samarium-doped ceria, or gadolinium-doped ceria (paragraph [0178]), as in Reilly.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the current collector structure of modified Reilly to have included the plurality of cathode-side current collectors 42 of Kuribayashi, because Kuribayashi teaches that the plurality of cathode-side current collectors 42 disposed at predetermined intervals provides the benefit of providing electrical contact between the conductive structure 41 and cathode 55 (paragraph [0182]), both of which are the same materials as in the device of Reilly. 
Modifying the current collector structure of modified Reilly to have included the plurality of cathode-side current collectors 42 of Kuribayashi teaches the limitations of Claim 1, wherein the current collecting member 34 comprises a plurality of cathode-side current collectors disposed at predetermined intervals, corresponding to the current collectors 42 of Kuribayashi.
Modifying the current collector structure of modified Reilly to have included the plurality of cathode-side current collectors 42 of Kuribayashi teaches the limitations of Claim 1, wherein respective ones of the plurality of cathode-side current collectors are bonded to the cathode by the bonding layer.
In reference to Claim 3, modified Reilly as applied to Claim 1 teach that (the porosity of the bonding layer – the porosity of the coating) = 0-50 vol%, and that (the porosity of the cathode – the porosity of the bonding layer) = 0-35 vol%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the disclosed values of (the porosity of the bonding layer – the porosity of the coating) = 0-50 vol%, and that (the porosity of the 
In reference to Claim 4, modified Reilly as applied to Claim 1 teach that (the porosity of the bonding layer – the porosity of the coating) = 0-50 vol%, and that (the porosity of the cathode – the porosity of the bonding layer) = 0-35 vol%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the disclosed values of (the porosity of the bonding layer – the porosity of the coating) = 0-50 vol%, and that (the porosity of the cathode – the porosity of the bonding layer) = 0-35 vol% overlaps with the claimed values of (the porosity of the bonding layer – the porosity of the coating) > (the porosity of the cathode – the porosity of the bonding layer).
In reference to Claim 5, Brandner teaches that the bonding layer of his invention is formed of (i.e. comprises) a spinel oxide, because this layer is taught to be made from a paste comprising the same spinel oxide precursors that are used in the coating layer (paragraph [0092]).
In reference to Claim 6, Reilly teaches a fuel cell stack comprising a plurality of fuel cell electricity generation units, the fuel cell stack being characterized in that at least one of the fuel cell electricity generation units is a fuel cell electricity generation unit as recited in Claim 1 (Reilly, Fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reilly, et al. (U.S. Patent Application Publication 2010/0167164 A1) in view of Brandner, et al. (U.S. Patent Application Publication 2014/0023957 A1) and Kuribayashi, et al. (WO2014/034608A1, with reference made to patent family document U.S. Patent Application Publication 2015/0318563 A1), as applied to Claim 1, and further in view of Hwang, et al. (U.S. Patent Application Publication 2014/0051006 A1).
In reference to Claim 2, modified Reilly does not explicitly teach that the layers of the device of his invention have the thermal expansion coefficients described in Claim 2.

Brandner further recognizes that the coating and bonding layers of his invention should have thermal expansion coefficients that are adapted to the materials of the cathode and the interconnect (paragraphs [0013] and [0042])
To solve the same problem of providing solid oxide fuel cells with porous, multilayered cathode structures, Hwang teaches a solid oxide fuel cell (Fig. 1A, paragraphs [0029]-[0046]) comprising a cathode current collector layer 43 (paragraph [0044]) and cathode coating/bonding layer 42 (paragraphs [0035]-[0037]). Hwang further teaches that the layer 42 disposed between the cathode current collector layer and the electrolyte can have a structure with a gradient in thermal expansion coefficient in order to have a good match in thermal expansion coefficient between the cathode current collector and the electrolyte (paragraph [0037]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the layers between the cathode current collector and the electrolyte so that the layers have a gradient in thermal expansion coefficient between the electrolyte and the cathode current collector layer, because (1) Reilly recognizes the significance of considering the thermal expansion coefficients in the layers of the device of his invention in optimizing the lifetime of the device, and (2) Hwang teaches that the layers disposed between the cathode current collector layer and the electrolyte can have a gradient in thermal expansion coefficient  in order to have a good match in thermal expansion coefficient between the cathode current collector and the electrolyte.
It is the Examiner’s position that this routine optimization of the thermal expansion coefficients of the layers between the cathode current collector and the electrolyte of the device of Reilly would result in a structure that meets the limitations of Claim 2, without undue experimentation.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721